Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim 1 is amended, claims 2-11 are rejected and claims 12-36 are withdrawn. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: in-situ metrology tool (431) in claims 6-11 (figure 4B) invoke 112(f) since there are different types of in-situ metrology tool; it needs to be specified which type Applicant is referring to.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being obvious over Hsu (US 2018/0185955 A1). 
The applied reference has a common inventor, Keng Hsu, with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claim 1, Hsu teaches an acoustic-energy deposition and repair system (200) to deposit material from a feedstock material, the system comprising: at least one Directed Acoustic Energy Deposition (DAED) tool configured to apply acoustic energy to soften the feedstock material [0028, 0031, figure 2A], and a drive system to move the DAED tool in at least one of three-coordinate positions (218, 217, 216).
As for the claim limitation, applied acoustic energy selected from at least one of three vibrational modes to couple the acoustic energy from the DAED tool into the feedstock material to perform operations of material formation and material bonding, Hsu discloses a single vibrational mode [0069]. Given broadest reasonable interpretation, one ordinary skill in the art would recognize a single vibration mode will be one of an infinite types of modes and therefore reads on Applicant’s claim limitation. 
Regarding claim 2, Hsu teaches the three vibrational modes include a first transverse mode in a first direction, a second transverse mode in a second direction that is substantially orthogonal to the first direction, and a longitudinal mode (it is inherent in a three dimensional system to have a motion in all three direction in the coordinate system (x,y,z) even if it is zero and further there is a drive system that moves in the coordinate positions (216-218). 
Regarding claims 3-5, MPEP 2115 states material or article worked upon my does not limit apparatus claims. Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a
structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937,
136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
Regarding claims 6-9, Hsu teaches the use of atomic force microscope used to influence the microscruturce of metals mounted proximate to the DAED tool [0041] and used to measure grain size and surface-roughness in real time. 
Regarding claims 10-11, Applicant is reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 2018/0185955 A1) in view of Braunschweig et al (US 2017/0252976 A1). 
Although Hsu does not explicitly disclose to the atomic force microscope drive separately in one of the three coordinate positions. However, it is well known for the atomic force microscope to move. Analogous art, Braunschweig, discloses the atomic force microscope can be moved in the x and y dimension [0036].   Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated an atomic force microscope since it is conventionally well known and have a greater degree of flexibility of the atomic force microscope [0036]. 

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 2018/0185955 A1) in view of Stevens (US 2017/0259498 A1).  
Although Hsu does not explicitly disclose the atomic force microscope is configured to provide feedback control based on a determination of a desire characteristics. Analogous art, Stevens, discloses “the adjustable position monitored by an atomic force microscope, the needle configured to deposit additive material from the needle onto the stage” (claim 12). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have configured the atomic force microscope to provide feedback control based on a determination of a desire characteristics since it is conventionally well known in the art. 
Response to Arguments
Applicant's arguments filed 4/12/2022 have been fully considered but they are not persuasive. Applicant argues in-situ metrology tool does not invoke 112(f). Examiner disagrees. There are multiple types of in-situ metrology tool and Applicant needs to specify the type in order to provide clear structure to the tool. 
Applicant further argues Hsu fails to teach/suggest one of three vibrational modes. However, as written, the claim language is broad and the one vibrational mode disclosed my Hsu reads on “selected from at least one of three vibrational modes,” since a single vibration will be one of an infinite type of modes and therefore reads on at least one of three vibrational modes. Applicant needs to specify the vibrational modes are distinct. 
In response to applicant's argument that Braunschweig and Stevens are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, all three references (Hsu, Braunschweig and Stevens) are directed towards forming products (additive manufacturing) and therefore are in the same field of endeavor. 
As for the request for rejoinder, Applicant elected without transverse and that election is FINAL. 
Conclusion



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765. The examiner can normally be reached Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARAH TAUFIQ/Examiner, Art Unit 1754                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743